                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          HELENA DIVISION

 TIMOTHY RAY SADLER,

                      Petitioner,                    CV 20-08-H-BMM-JTJ
 vs.

 STATE OF MONTANA,                              ORDER ADOPTING MAGISTRATE
                                                   JUDGE’S FINDINGS AND
                      Respondents.                  RECOMMENDATIONS



       Petitioner Timothy Ray Sadler (“Sadler”) filed this action under 28 U.S.C.

§ 2254. (Doc. 1.) Sadler is a state prisoner proceeding pro se. United States

Magistrate Judge John Johnston issued Findings and Recommendations on

February 11, 2020. (Doc. 3.) Judge Johnston noted that a state prisoner must

exhaust his state court remedies before petitioning for a writ of habeas corpus in

federal court. (Id. at 3 (citing Baldwin v. Reese, 541 U.S. 27, 29 (2004).) Judge

Johnston concluded that Sadler had not yet exhausted his available state court

remedies. (Doc. 3 at 4.) Judge Johnston recommended that the Court dismiss

without prejudice Sadler’s Petition. (Id. at 4-5.) Sadler may return to federal court

if and when he fully exhausts the claims relative to his current custody. (Id. at 4-5.)




                                           1
      Judge Johnston notified Sadler that he had 14 days to object to Judge

Johnston’s Recommendations. (Doc. 3 at 6.) Sadler has not filed objections to the

Findings and Recommendations. The parties have waived the right to de novo

review thereof. 28 U.S.C. § 636(b)(1)(C). Absent objection, this Court reviews

findings and recommendations for clear error. United States v. Reyna-Tapia, 328

F.3d 1114, 1121 (9th Cir. 2003) (en banc); Thomas v. Arn, 474 U.S. 140, 149

(1985). Clear error exists if the Court is left with a “definite and firm conviction

that a mistake has been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th

Cir. 2000) (citations omitted). Reviewing for clear error and finding none, IT IS

ORDERED that:

   1. Judge Johnston’s Findings and Recommendations (Doc. 3) are ADOPTED

IN FULL.

   2. Sadler’s Petition (Doc. 1) is DISMISSED without prejudice as unexhausted.

   3. The Clerk of Court is directed to enter judgment of dismissal.

   4. A certificate of appealability is DENIED. The Clerk of Court is directed to

have the docket reflect that the Court certifies, pursuant to Rule 24(a)(3)(A) of the

Federal Rules of Appellate Procedure, that any appeal of this decision would not

be taken in good faith. Sadler has not yet made a substantial showing that he was



                                           2
deprived of a constitutional right. Reasonable jurists would find no basis to

encourage further proceedings at this time.

     DATED this 26th day of February, 2019.




                                         3
